                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    JEFFREY BECK,                                        Case No. 18-CV-07682-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER GRANTING PLAINTIFF’S
                                                                                             MOTION TO REMAND
                                  14            v.
                                                                                             Re: Dkt. No. 9
                                  15    FORD MOTOR COMPANY, et al.,
                                  16                   Defendants.

                                  17

                                  18           Plaintiff Jeffrey Beck (“Plaintiff”) brings this lawsuit against Defendants Ford Motor

                                  19   Company (“Ford”) and Vista Ford Lincoln of Oxnard (“Vista”) for claims arising from Ford’s sale

                                  20   of an allegedly defective vehicle. Before the Court is Plaintiff’s motion to remand. Having

                                  21   considered the parties’ submissions, the relevant law, and the record in this case, the Court

                                  22   GRANTS Plaintiff’s motion to remand.

                                  23   I.      BACKGROUND
                                  24        A. Factual Background

                                  25           Plaintiff is a resident of Ventura County, California. ECF No. 1-2 (“Compl.”), at ¶ 2.

                                  26   Defendant Ford designs, manufactures, and sells automobiles, and is a Delaware corporation

                                  27   operating in California. Id. at ¶ 4. Defendant Vista sells, services, and repairs automobiles in

                                  28                                                     1
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   Ventura County, California. Id. at ¶ 5.

                                   2          Plaintiff alleges that on or about August 4, 2013, Plaintiff purchased a 2013 Ford Fusion

                                   3   vehicle (“Vehicle”) “manufactured and or distributed by Defendant Ford.” Id. at ¶ 7. Plaintiff

                                   4   purchased the Vehicle from Defendant Vista for $26,516.05. ECF No. 12-2, Ex. A. When

                                   5   Plaintiff purchased the Vehicle, Defendant Ford provided Plaintiff with express written warranties

                                   6   including a “3 year/36,000 miles bumper to bumper warranty and a 5 year/60,000 miles

                                   7   powertrain warranty, which covers the engine and transmission.” Compl. at ¶ 8.

                                   8          Those warranties provided that if “a defect developed with the Vehicle during the warranty

                                   9   period, Plaintiff could deliver the Vehicle for repair services to Defendant’s representative and the

                                  10   Vehicle would be repaired.” Id. Plaintiff alleges that during the warranty period, the Vehicle

                                  11   developed defects related to the Vehicle’s powertrain, transmission, shift system, electrical

                                  12   system, gears, climate control system, clutches, and many other components of the Vehicle. Id. at
Northern District of California
 United States District Court




                                  13   ¶ 9. However, “Defendant and its representatives in this state have been unable to service or

                                  14   repair the Vehicle to conform to the applicable express warranties after a reasonable number of

                                  15   opportunities.” Id. at ¶ 11.

                                  16          Plaintiff alleges that when Plaintiff presented the Vehicle to Defendant Ford’s

                                  17   representative, “Defendant and its representative failed to commence the service or repairs within

                                  18   a reasonable time and failed to service or repair the Vehicle so as to conform to the applicable

                                  19   warranties within 30 days.” Id. at ¶ 17.

                                  20      B. Procedural History
                                  21          On November 8, 2018, Plaintiff filed his complaint against Defendants in California

                                  22   Superior Court for the County of Santa Clara. Compl. at 1. On November 26, 2018, Plaintiff

                                  23   served the complaint on Defendants. ECF No. 1 at 2.

                                  24          Plaintiff’s complaint includes five causes of action: (1) violation of California Civil Code §

                                  25   1793.2(d) against Defendant Ford, Compl. at ¶¶ 7–15; (2) violation of California Civil Code §

                                  26   1793.2(b) against Defendant Ford, id. at ¶¶ 16–20; (3) violation of California Civil Code §

                                  27   1793.2(a)(3) against Defendant Ford, id. at ¶¶ 21–23; (4) breach of express written warranty in

                                  28                                                     2
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   violation of California Civil Code §§ 1791.2(a), 1794 against Defendant Ford, id. at ¶¶ 24–27; and

                                   2   (5) breach of the implied warranty of merchantability in violation of California Civil Code §§

                                   3   1791.1, 1794 against Defendant Ford and Defendant Vista. Id. at ¶¶ 28–32.

                                   4          On December 21, 2018, Defendants removed Plaintiff’s complaint to federal court. ECF

                                   5   No. 1. Defendants’ notice of removal states that the Court has diversity jurisdiction over

                                   6   Plaintiff’s complaint. Id. at 1. Although Plaintiff and Defendant Vista are both citizens of

                                   7   California, Defendants state that Plaintiff fraudulently joined Defendant Vista, such that diversity

                                   8   jurisdiction is not defeated. Id. at 5–7.

                                   9          On January 22, 2019, Plaintiff filed the instant motion to remand. ECF No. 9 (“Mot.”).

                                  10   Plaintiff also filed a concurrent request for judicial notice, although Plaintiff attached no document

                                  11   to Plaintiff’s request for judicial notice. ECF No. 9-5. The Court thus denies as moot Plaintiff’s

                                  12   request for judicial notice. On February 5, 2019, Defendants filed their opposition, ECF No. 12
Northern District of California
 United States District Court




                                  13   (“Opp.”), and on February 12, 2019, Plaintiff filed his reply. ECF No. 13 (“Reply”).

                                  14   II.    LEGAL STANDARD
                                  15          A suit may be removed from state court to federal court only if the federal court would

                                  16   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  17   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  18   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  19   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  20   remand the action to state court. 28 U.S.C. § 1447(c).

                                  21          The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  22   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                  23   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                  24   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  25   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                  26          For federal subject matter jurisdiction to exist, a case must either involve diversity of

                                  27   citizenship between the parties or involve a claim arising under federal law. See Wayne v. DHL

                                  28                                                     3
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   Worldwide Express, 294 F.3d 1179, 1183 n.2 (9th Cir. 2002). For the Court to have federal

                                   2   question jurisdiction, the complaint must arise under federal law. 28 U.S.C. § 1331. Generally

                                   3   speaking, “[a] cause of action arises under federal law only when the plaintiff’s well-pleaded

                                   4   complaint raises issues of federal law.” Hansen v. Blue Cross of Cal., 891 F.2d 1384, 1386 (9th

                                   5   Cir. 1989).

                                   6          Under 28 U.S.C. § 1332(a)(1), federal courts have diversity jurisdiction over civil actions

                                   7   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                   8   citizens of different States.” 28 U.S.C. § 1332. The statute “applies only to cases in which the

                                   9   citizenship of each plaintiff is diverse from the citizenship of each defendant.” Caterpillar Inc. v.

                                  10   Lewis, 519 U.S. 61, 68 (1996).

                                  11   III.   DISCUSSION
                                  12          Plaintiff’s motion to remand argues that the Court lacks diversity jurisdiction over
Northern District of California
 United States District Court




                                  13   Plaintiff’s complaint because Plaintiff and Defendant Vista are both citizens of California. Mot. at

                                  14   3. Defendants argue that the Court has diversity jurisdiction because Plaintiff fraudulently joined

                                  15   Defendant Vista. Opp. at 3. For the reasons explained below, the Court agrees with Plaintiff.

                                  16          For the Court to have diversity jurisdiction, complete diversity of parties is required: “[I]n

                                  17   a case with multiple plaintiffs and multiple defendants, the presence in the action of a single

                                  18   plaintiff from the same State as a single defendant deprives the district court of original diversity

                                  19   jurisdiction over the entire action.” Abrego v. Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006)

                                  20   (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)). However,

                                  21   fraudulently joined defendants who destroy diversity do not defeat removal. McCabe v. Gen.

                                  22   Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                  23          As this Court has previously explained, “[t]here is a ‘general presumption against

                                  24   fraudulent joinder’ and the defendant’s burden of demonstrating that a joinder is fraudulent is a

                                  25   ‘heavy’ one.” Beutel v. Wells Fargo Bank N.A., 2018 WL 3084660, at *2 (N.D. Cal. Jun. 22,

                                  26   2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Joinder is

                                  27   fraudulent only when it is “obvious according to the settled rules of the state that [a plaintiff] has

                                  28                                                      4
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   failed to state a claim against [a joined defendant].” Hunter, 582 F.3d at 1046.

                                   2          This standard imposes a very high bar on removing defendants. The Ninth Circuit has

                                   3   repeatedly held that “if there is a possibility that a state court would find that the complaint states a

                                   4   cause of action against any of the resident defendants, the federal court must find that the joinder

                                   5   was proper and remand the case to the state court.” Grancare, LLC v. Thrower by and through

                                   6   Mills, 889 F.3d 543, 548 (9th Cir. 2018) (emphasis in original) (citations and quotation marks

                                   7   omitted); see also Warner v. Select Portfolio Serv., 193 F. Supp. 3d 1132, 1137 (C.D. Cal. 2016)

                                   8   (stating that defendants face an “immense burden” in proving fraudulent joinder). To resolve

                                   9   fraudulent joinder claims, the Court may look beyond the pleadings to evidence proffered by the

                                  10   parties. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir. 2001).

                                  11          In this case, Plaintiff alleges against Defendant Vista a claim for violation of the implied

                                  12   warranty of merchantability under the Song-Beverly Act. Compl. at ¶¶ 28–32. Thus, the question
Northern District of California
 United States District Court




                                  13   is whether it is obvious under settled California law that Plaintiff cannot state an implied warranty

                                  14   claim against Defendant Vista. Defendants’ only argument for why Plaintiff cannot state an

                                  15   implied warranty claim against Defendant Vista is that the statute of limitations bars Plaintiff’s

                                  16   implied warranty claim. Opp. at 4.

                                  17          However, because it is possible under California law that Plaintiff could allege tolling of

                                  18   the statute of limitations for his implied warranty claim, the Court concludes that Defendants have

                                  19   not met their heavy burden to show that Plaintiff’s inclusion of Defendant Vista constitutes

                                  20   fraudulent joinder.

                                  21          The statute of limitations for an implied warranty claim is four years from the delivery of

                                  22   the vehicle. Cal. Comm. Code § 2725; see Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297,

                                  23   1306 (2009). Plaintiff alleges that Plaintiff purchased the vehicle on August 4, 2013. Compl. at ¶

                                  24   7. According to Plaintiff’s purchase agreement with Defendant Vista, Plaintiff first operated the

                                  25   Vehicle on August 8, 2013. ECF No. 12-2, Ex. A. Thus, Defendants argue that the four-year

                                  26   statute of limitations expired in August 2017, over a year before Plaintiff filed his complaint on

                                  27   November 8, 2018. See Compl. at 1.

                                  28                                                      5
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1            However, as Plaintiff points out and numerous courts have recognized, it is not impossible

                                   2   for Plaintiff to state a viable implied warranty claim against Defendant Vista because tolling may

                                   3   apply.

                                   4            Specifically, this Court observed in Philips v. Ford Motor Co., 2016 WL 1745948 (N.D.

                                   5   Cal. May 3, 2016), that “[s]everal courts have determined that fraudulent concealment tolling

                                   6   applies to claims brought under the Song-Beverly Act.” Id. at *14 (citing cases in both federal

                                   7   court and California state court). Accordingly, in cases where Defendant Ford raised the same

                                   8   fraudulent joinder arguments as in this case, courts have concluded that because fraudulent

                                   9   concealment tolling could apply to implied warranty claims against a dealership defendant, joinder

                                  10   of the dealership was not fraudulent. See, e.g., Cavale v. Ford Motor Co., 2018 WL 3811727, at

                                  11   *3 (E.D. Cal. Aug. 9, 2018) (holding that “it is possible that the statute of limitations on the breach

                                  12   of the implied warranty claim may be tolled under a theory of fraudulent concealment,” and
Northern District of California
 United States District Court




                                  13   remanding case to state court); Jimenez v. Ford Motor Co., 2018 WL 2734848, at *2 (C.D. Cal.

                                  14   Jun. 5, 2018) (noting that “multiple district courts” have recognized that fraudulent concealment

                                  15   tolling can “apply to the statute of limitations for implied warranty of merchantability claims,” and

                                  16   remanding case to state court).

                                  17            Although Plaintiff’s complaint does not specify how fraudulent concealment tolling

                                  18   applies in Plaintiff’s case, the question at this stage is not whether Plaintiff’s complaint states a

                                  19   claim against Defendant Vista, but only whether there is a “possibility” that Plaintiff can state a

                                  20   claim against Defendant Vista. See Grancare, 889 F.3d at 549 (“A claim against a defendant may

                                  21   fail under Rule 12(b)(6), but that defendant has not necessarily been fraudulently joined.”).

                                  22            Defendants contend that Plaintiff cannot amend Plaintiff’s complaint to allege fraudulent

                                  23   concealment tolling because Defendant Vista’s internal database of warranty repairs tracks the

                                  24   repairs to Plaintiff’s Vehicle. See ECF No. 12-2, Ex. B. However, Defendants’ own internal

                                  25   database provides little information about whether Defendants concealed the facts constituting

                                  26   Plaintiff’s claim for relief from Plaintiff. See Volk v. D.A. Davidson & Co., 816 F.2d 1406, 1415–

                                  27   16 (9th Cir. 1987) (holding that fraudulent concealment tolling applies where the defendant’s

                                  28                                                      6
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   conduct “lead[s] a reasonable person to believe that he did not have a claim for relief”). Thus, the

                                   2   Court cannot conclude that it is impossible for Plaintiff to allege a timely implied warranty claim.

                                   3   See Grancare, 889 F.3d at 548 (holding that joinder is not fraudulent where there is a mere

                                   4   “possibility” that the plaintiff can state a claim against the defendant).

                                   5           Accordingly, the Court concludes that Plaintiff’s inclusion of Defendant Vista was not

                                   6   fraudulent joinder and that diversity jurisdiction does not exist. As a result, the Court must

                                   7   remand the case to state court.

                                   8           Alternatively, Defendants ask the Court to sever Defendant Vista from the case under

                                   9   Federal Rule of Civil Procedure 21, which provides that a court may sua sponte “at any time, on

                                  10   just terms, add or drop a party.” Fed. R. Civ. P. 21; see Sams v. Beech Aircraft, 625 F.2d 273, 277

                                  11   (9th Cir. 1980) (holding that Rule 21 “grants a federal district or appellate court the discretionary

                                  12   power to perfect its diversity jurisdiction by dropping a nondiverse party provided the nondiverse
Northern District of California
 United States District Court




                                  13   party is not indispensable to the action under Rule 19”).

                                  14           However, the Court declines to exercise its discretion to sever Defendant Vista. Plaintiff’s

                                  15   claims against Defendant Ford and Defendant Vista arise from the same series of transactions or

                                  16   occurrence. Plaintiff brings his implied warranty of merchantability claim against both

                                  17   Defendants. The claim involves the same Vehicle and same defects as to both Defendants, such

                                  18   that judicial efficiency weighs against severing Defendant Vista. Moreover, the Court has already

                                  19   concluded that removal was not warranted because the Court lacks diversity jurisdiction. To sever

                                  20   Defendant Vista for the Court to exercise diversity jurisdiction would contradict the Ninth

                                  21   Circuit’s instruction that “[t]he removal statute is strictly construed, and any doubt about the right

                                  22   of removal requires resolution in favor of remand.” Moore-Thomas, 553 F.3d at 1244. Thus, the

                                  23   Court declines to sever Defendant Vista under Rule 21.

                                  24   IV.     CONCLUSION
                                  25           For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand and

                                  26   REMANDS the case to California Superior Court for the County of Santa Clara. The Clerk shall

                                  27   close the file.

                                  28                                                      7
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                   1   IT IS SO ORDERED.

                                   2   Dated: June 9, 2019

                                   3                                         ______________________________________
                                                                             LUCY H. KOH
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          8
                                       Case No. 18-CV-07682-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
